Filed 6/7/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 106







Gary A. Hangsleben, 		Plaintiff and Appellant



v.



Gail R. Halverson, 		Defendant and Appellee







No. 20110307







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Debbie Gordon Kleven, Judge.



AFFIRMED.



Per Curiam.



Gary A. Hangsleben (on brief), self-represented, P.O. Box 14222, Grand Forks, ND 58208, plaintiff and appellant.



Donald H. Leonard (on brief), 308 DeMers Avenue NW, East Grand Forks, MN 56721-1816, for defendant and appellee.

Hangsleben v. Halverson

No. 20110307



Per Curiam.

[¶1]	Gary A. Hangsleben appeals a district court judgment dismissing his claims against his sister, Gail R. Halverson, and awarding Halverson costs and attorney’s fees.  The district court found Hangsleben’s nineteen allegations relating to the estates of his parents, Gust and Delores Hangsleben, and to the death of Delores Hangsleben were barred by res judicata because they were or should have been raised in two prior probate proceedings in Polk County, Minnesota, and a prior civil proceeding in Grand Forks County, North Dakota.  
See
 
Hangsleben v. Halverson
, 2012 ND 42, 809 N.W.2d 833 (summarily affirming the dismissal of the North Dakota civil proceeding).  The district court found Hangsleben’s claims were frivolous and awarded Halverson costs and attorney’s fees.  Hangsleben argues the district court erred by (1) granting summary judgment because he raised genuine issues of material fact and (2) awarding costs and attorney’s fees because his claims were not frivolous.  We affirm under N.D.R.App.P. 35.1(a)(4) and (6). 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring